DETAILED ACTION
The Examiner acknowledges the amendments received 31 March 2021. Claims 6 and 15 are cancelled; claims 13-14 and 16-21 are withdrawn; claims 1-5, 7-12 and 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant's traverse of the restriction requirement in the reply filed on 31 March 2021 is acknowledged.  The traversal is on the ground(s) that “As the establishment of a serious burden on the Examiner is a requirement of a proper restriction requirement, and as the Office has not proffered any allegation, let alone evidence, that such a serious burden exists, the Office has not made out a proper requirement for restriction. Accordingly, Applicant respectfully requests withdrawal of the requirement and rejoinder of the withdrawn claims.”  This is not found persuasive because the inventions as claimed are patentably distinct for the reasons outlined in the previous actions.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 31 March 2021, with respect to the rejection(s) of claim(s) 1-5, 7-12 and 22 under Govari have been fully considered and Pike.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 7-12 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pike, Jr. et al (U.S. 7,207,989). Pike discloses (Figures 1-3) an elongated catheter body (10); a distal section (col. 4, lines 4-17) distal the catheter body, the distal section having a longitudinal axis and a composite construction comprising: a tip electrode (32); at least one deflectable member (12) extending along a first segment of the longitudinal axis of the distal section proximal of the tip electrode; and at least one support member (14) extending along a second segment of the longitudinal axis of the tip electrode such that the at least one deflectable member and the at least one support member are arranged in an alternating sequence along the longitudinal axis of the distal section, each support member carrying a generally cylindrical ring electrode (38; col. 4, .
Regarding claim 2, Pike discloses (col. 6, lines 9-23) the distal section being configured with a distal irrigation fluid path (46) extending axially through the at least one deflectable member and the at least one support member to deliver irrigation fluid to the respective ring electrode and the tip electrode.
Regarding claim 3, the Examiner notes that as depicted in Figure 3, sensor 70 is shown as between an outer surface 47 of the distal shaft 14, and the ring electrode 38. Since 70 is disclosed to be a coil or coils, this constitutes the invention as claimed.
Regarding claim 4, the Examiner notes that sensor 70, in Figure 3, is depicted as within a “blind hole” 55, which constitutes the groove as claimed.
Regarding claim 5, the Examiner notes that sensor 70, in Figure 3, is depicted as within a “blind hole” 55, which constitutes the groove as claimed.
Regarding claims 7-8, the Pike discloses (Figure 6) a gap reservoir (33) including an irrigation passage as claimed.
Regarding claim 9, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 10, Pike discloses (col. 4, lines 18-33) a lead wire lumen (26), a puller wire lumen (22), and a sensor cable lumen (28).
Regarding claim 11, Pike discloses (col. 6, lines 24-41) a shell defining a chamber, the shell having at least one fluid port; and an internal member carrying a tip 
Regarding claim 12, Pike discloses (col. 6, lines 24-41) the distal section further comprising a distal irrigation tubing lining the distal irrigation fluid path.
Regarding claim 22, the Examiner notes that the path 46 of the needle does not expose the ring electrode 38 to fluid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792